DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Yangzhou Du Registration No.: 65,310 on 07/06/2022.
	
This application has been amended as follows:
Claims 6, 9, 15 and 18 are cancelled.
Claims 1, 10-11 and 20 are amended.
Pending claims have been amended as follows:
1.	(Currently Amended) An electronic device, comprising:
	at least one sensor,
	at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors; and
	at least one processor in communication with the at least one processor- readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
	obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor at a target time point, wherein the first electronic signals encoding movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior;
	operate logic circuits in the at least one processor to filter out unwanted information from the first electronic signals encoding movement data based on a first machine learning trained model;
	operate the logic circuits to determine whether the first electronic signals encoding movement data meets a precondition based on a second machine learning trained model, the precondition including a frequency of a keyword or a facial expression mode; 
	upon the first electronic signals encoding movement data meeting the precondition, send second electronic signals encoding movement data within a predetermined time period associated with the target time point by a varying transmitting frequency; and
	the second electronic signals encoding movement data within the predetermined time period associated with the target time point to a remote server.

10.	(Currently Amended) The electronic device of claim 1, wherein to said send the second electronic signals encoding movement data within the predetermined time period associated with the target time point to the remote server, the at least one processor is further directed to:
	determine a trigger time point once the first electronic signals encoding movement data meets the precondition; and
	select the second electronic signals encoding movement data in the predetermined time period based on the trigger time point.

11.	(Currently Amended) A method for detecting predefined driving behaviors, comprising:
	obtaining, by an electronic device, first electronic signals encoding movement data associated with the electronic device at a target time point, wherein the first electronic signals encoding movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior;
	filtering out unwanted information from the first electronic signals encoding movement data based on a first machine learning trained model;
	determining, by the electronic device, whether the first electronic signals encoding movement data meets a precondition based on a second machine learning trained model, the precondition including a frequency of a keyword or a facial expression mode; 
	upon the first electronic signals encoding movement data meeting the precondition, sending, by the electronic device, second electronic signals encoding movement data within a predetermined time period associated with the target time point by a varying transmitting frequency; and
	the second electronic signals encoding movement data within the predetermined time period associated with the target time point to a remote server.
	
19.	(Currently Amended) The method of claim 11, wherein the sending by the electronic device of the second electronic signals encoding movement data within the predetermined time period associated with the target time point to the remote server includes: 
	determining, by the electronic device, a trigger time point once the first electronic signals encoding movement data meets the precondition; and 
	selecting, by the electronic device, the second electronic signals encoding Response to NFOA Attorney Docket No.: 20615-0126US00 Application No.: 16/699,211 Page 8 of 21 movement data in the predetermined time period based on the trigger time point.

20.	(Currently Amended) A non-transitory computer readable medium comprising instructions configured to cause an electronic device to:
	obtain first electronic signals encoding movement data associated with the electronic device from at least one sensor at a target time point, wherein the first electronic signals encoding movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior;
	operate logic circuits in 
	operate the logic circuits to determine whether the first electronic signals encoding movement data meets a precondition based on a second machine learning trained model, the precondition including a frequency of a keyword or a facial expression mode; 
	upon the first electronic signals encoding movement data meeting the precondition, sending, by the electronic device, second electronic signals encoding movement data within a predetermined time period associated with the target time point by a varying transmitting frequency; and
	the second electronic signals encoding movement data within 

Reasons for Allowance:
Prior art of record does not teach, or make obvious an electronic device, comprising: at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors; at least one processor in communication with the at least one processor-readable storage medium, wherein the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior; operate logic circuits in the at least one processor to filter out unwanted information from the first electronic signals encoding movement data based on a first machine learning model; operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition based on a second machine learning trained model, the precondition including a frequency of a keyword or a facial expression mode; and upon the first electronic signals encoding movement data meeting the precondition, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server.
CN104243713A to Wang discloses an electronic device (fig 2a, par[0038]), comprising: at least one sensor (par[0038], [0055], [0059]); a set of instructions for detecting predefined driving behaviors (fig 1:S7, par[0086]); obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor (fig 1:S3, par[0043], [0055], [0059]) at a target, time point (Table 1, par[0064], [0065]); send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0050], [0078], [0080], [0081], [0083], [0085]).
Wang does not explicitly disclose the electronic device, comprising: at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors;
at least one processor in communication with the at least one processor-readable storage medium, wherein the movement data is associated with a user behavior and the user behavior includes at least one of a sound-related behavior, a facial expression, a motion behavior, a dressing-up behavior, a ceremonial behavior; operate logic circuits in the at least one processor to filter out unwanted information from the first electronic signals encoding movement data based on a first machine learning model; operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition based on a second machine learning trained model, the precondition including a frequency of a keyword or a facial expression mode; and upon the first electronic signals encoding movement data meeting the precondition, send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685